MEMORANDUM OPINION
                                      No. 04-11-00909-CV

                                       Paul WALKER,
                                          Appellant

                                              v.

                         HOLT TEXAS, LTD. D/B/A HOLT CAT,
                                     Appellee

                 From the 289th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2011-CI-08396
                         Honorable Martha Tanner, Judge Presiding

PER CURIAM

Sitting:      Sandee Bryan Marion, Justice
              Phylis J. Speedlin, Justice
              Rebecca Simmons, Justice

Delivered and Filed: March 14, 2012

DISMISSED

       The appellant has filed an unopposed motion to dismiss this appeal, stating the parties
have settled all claims and controversies. We grant the motion and dismiss the appeal. See TEX.
R. APP. P. 42.1(a)(1).


                                                   PER CURIAM